Citation Nr: 1001333	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to August 1974.  The Veteran had service in 
the Republic of Vietnam from December 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim of 
entitlement to service connection for PTSD.

The Veteran's PTSD claim was denied by the Board in a May 
2008 decision.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2009, counsel for the Veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated June 1, 2009 granted the motion, vacated the 
Board's May 2008 decision, and remanded the case to the 
Board.

In a July 2009 letter, the Board provided the Veteran and his 
attorney the opportunity to submit additional evidence and 
argument in support of the appeal.  
In response to the Board's letter, the Veteran's attorney 
submitted additional evidence and argument, which has been 
associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is 
required on his part.

REMAND

Clarification of issues on appeal

The medical evidence shows that the Veteran has been 
diagnosed with depressive disorder, not otherwise specified 
(NOS) and with PTSD.
 
In its May 9, 2008 decision, the Board adjudicated the 
Veteran's claim as one of entitlement to service connection 
for PTSD.  The Board further determined that the Veteran had 
raised a separate issue of entitlement to service connection 
for a psychiatric disability other than PTSD, which had not 
been adjudicated by the RO.  The Board referred that issue to 
the RO for appropriate action.  

The May 2009 Joint Motion for Remand indicated, in essence, 
that the June 2005 RO rating decision addressed not only PTSD 
but also depression and that the Veteran had explicitly 
disagreed with RO's decision as to depression in the April 
2005 substantive appeal.  The Joint Motion found that "the 
Board should have remanded the [depression] claim back to the 
RO for a statement of the case (SOC) instead of referring the 
issue back to the RO in the introduction."  See the Joint 
Motion, page 3.

The Joint Motion for Remand further instructed the Board to 
consider the appeal in light of the recent decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when 
a claimant makes a claim, he is seeking service connection 
for symptoms, regardless of how those symptoms are diagnosed 
or labeled].  See the Joint Motion, page 3.  The Board will 
proceed to do so.

Ordinarily, pursuant to Clemons, the Board would expand the 
issue on appeal to include any and all acquired psychiatric 
disorders, including PTSD and depression.  However, the Joint 
Motion indicates that the PTSD issue and the depression issue 
have separate procedural histories and that the Board was 
remiss in not remanding the issue of entitlement to service 
connection for depression for the issuance of a SOC.  The 
Board further observes that the most recent communication 
from the veteran's attorney, dated November 5, 2009 refers 
only to the PTSD claim.  Under such circumstances, the Board 
has no choice but to bifurcate the issues on appeal, as 
stated on the first page and as further discussed below.   In 
so doing, the Board recognizes the apparent inconsistency in 
the Joint Motion, which appears to indicate that there are 
two separate issues and yet also refers to Clemons.  To the 
extent that it can follow the dictates of the Clemons 
decision, it will do so by characterizing that issue as 
"entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include 
depression."     

Reasons for remand

1.  Entitlement to service connection for PTSD.

The Veteran has submitted a medical opinion from Dr. M.T.A. 
and Dr. C.J.J. which indicates that he is currently diagnosed 
with PTSD.  This diagnosis is, however, based at least in 
part on the Veteran's report of being involved in an ambush 
in April 1970.  The evidence of record demonstrates, however, 
that this ambush on the Veteran's unit took place six days 
before the Veteran joined the unit.  See the report of the 
military records specialist dated June 2005; see also the 
report of the U.S. Army and Joint Services Records Research 
Center (JSRRC) dated November 2009.  
There are currently no other competent medical opinions of 
record which address the issue of medical nexus.  

Moreover, the opinion from Dr. M.T.A. and Dr. C.J.J. does not 
detail how the Veteran meets the complete diagnostic criteria 
for PTSD pursuant to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  

In short, there are medical questions cannot be answered by 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

2.  Entitlement to service connection for acquired 
psychiatric disorder other than PTSD, to include depression.

This issue must be remanded to the RO for the issuance of a 
SOC.  See the Joint Motion for Remand, page 3; see also 
Manlincon v. West, 12 Vet. App. 238 (1999) [holding that 
where a NOD is filed but a SOC has not been issued, the Board 
must remand the claim to the agency of original jurisdiction 
so that a SOC may be issued].

Accordingly, the case is REMANDED for the following action:

1.	VBA should make arrangements for the 
Veteran to be psychiatrically examined.  
The examiner should provide appropriate 
diagnoses.  The examiner an opinion as to 
whether it is as least as likely as not 
that any acquired psychiatric disability 
is related to the Veteran's military 
service.  The report of the examination 
should be associated with the Veteran's VA 
claims folder.

2.	VBA should issue a SOC pertaining to the 
issue of entitlement to service connection 
for an acquired psychiatric disorder other 
than PTSD, to include depression.  In 
connection therewith, the Veteran and his 
attorney should be provided with 
appropriate notice of his appellate 
rights.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
Veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
provided with a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

